Citation Nr: 1435334	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In part, the case was remanded by the Board for the Veteran to be examined by a psychologist or psychiatrist to ascertain whether his service connected disabilities (posttraumatic stress disorder (PTSD), right wrist fracture residuals, and tinnitus), combined, render him incapable of participating in any regular substantially gainful employment consistent with his education and occupational experience.  Such an examination was ordered.  A PTSD examination (by a psychologist) was conducted in December 2013, but the psychologist did not address the specific question posed or provide a medical opinion and rationale as instructed.  Notably, a VA general medical examination (by a family nurse practitioner) was also conducted in December 2013.  That examiner opined that the Veteran's right wrist condition would not prevent him from gainful employment; he could do sedentary work and even possibly light physical work.  

In February 2014 the RO sought an addendum opinion to the December 2013 VA examination report.  The family nurse practitioner who examined the Veteran in December 2013 provided such opinion in February 2014.  However, the question posed in the August 2013 Board remand was restated, and the provider addressed only whether the Veteran's wrist disability rendered him incapable of participating in a regular substantially gainful employment consistent with his education and occupational experience, indicating it did not.  
In other words, the Board sought a medical opinion regarding the cumulative effect of the Veteran's service-connected disabilities on his employability, and instead received two partial responses.  It does not appear that the providers to whom the opinion requests were forwarded are capable of responding to the questions as they were posed.  The Board observes that the question remaining is no longer primarily medical but has become one that is more within the expertise of a vocational rehabilitation specialist.  As the question posed in the previous remand still requires a response, development for an advisory opinion from (at this point) a vocational specialist is necessary. 

The August 2013 remand also, in part, instructed the RO to readjudicate the claim for a TDIU rating with consideration of all evidence associated with the record as a result of the development sought on remand.  This was not been done (See April 2014 SSOC), and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Notably, the Veteran's service connected disabilities share a common etiology and, therefore, combined, satisfy the schedular criteria for a TDIU rating in 38 C.F.R. § 4.16. 

Accordingly, the case is REMANDED for the following:

1.  The Veteran's complete record should be forwarded to a VA Vocational Rehabilitation specialist for review and an advisory opinion regarding the impact of his service connected disabilities (a psychiatric disability that has been determined to result in reduced reliability and productivity, a right wrist disability, and tinnitus),  combined, on occupational functioning.  If any interview of the Veteran by the consulting specialist should be helpful in formulating the opinion sought, such should be arranged.  Based on review of the record (and any interview of the Veteran the specialist should provide an opinion (with rationale stated) that responds to the following:

Do the Veteran's service connected disabilities combined (disregarding the effect of any co-existing, and nonservice connected disabilities and his age), but considering his education and experience, have the effect of rendering him incapable of participating in any substantially gainful employment (consistent with his education and experience)?  

If the response to the question posed is no, please identify (provide examples of) the types of employment (consistent with the Veteran's education and occupational experience) that remain feasible despite his service connected disabilities, and those types of employment that would be precluded by the combined effect of the disabilities.  

The examiner must explain the rationale for all opinions.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

